MEMORANDUM **
John Romer appeals pro se the district court’s judgment dismissing as time-barred his 42 U.S.C. § 1983 action alleging that defendants violated his constitutional rights when he was arrested for sexual assault. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Fink v. Shedler, 192 F.3d 911, 914 (9th Cir.1999), and we affirm.
Romer’s complaint alleges that he was wrongfully arrested on June 5, 1997 and that the state dismissed the charges against him on July 17, 1997. Romer did not file the instant action until July 16, 2001. The district court properly dismissed the action as time-barred because Romer filed it more than one year after he first knew, or should have known, of his injury. See Cal.Civ.Proc.Code § 340.3; Fink, 192 F.3d at 914.
The district court did not abuse its discretion by dismissing Romer’s pendent state law claims without prejudice. See Imagineering, Inc. v. Kiewit Pac. Co., 976 F.2d 1303, 1309 (9th Cir.1992) (“if the federal claims are dismissed before trial ... the state claims should be dismissed as well”) (citation omitted).
We decline to consider issues raised for the first time on appeal. See Barcamerica Int'l USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595, n. 6 (9th Cir.2002).
Appellant’s motion for leave to proceed in forma pauperis on appeal is denied, as is the motion for extension of time to file a reply brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.